Motion to dismiss petition under CPLR article 78 to (1) compel respondent County Judge to dismiss a pending indictment; (2) compel respondent Police Justice to grant petitioner an examination of the ease pursuant to statute (Code Grim. Pro., § 190); and (3) prohibit further proceedings until the afore-mentioned examination shall have been completed and petitioner afforded an opportunity to appear before a Grand Jury investigating the charges against him (Code Grim. Pro., § 250), granted without costs. An article 78 proceeding does not lie to compel a judicial decision to be made in a particular way (Matter of Bicapito v. People, 20 A D 2d 567). Prohibition could be granted only if the County Court were totally lacking in jurisdiction or petitioner were without adequate remedy. Neither situation exists here (People ex rel. Hirschberg v. Close, 1 N Y 2d 258). Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur.